DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I – Figures 2 – 3: Software system and method to develop a learning model / dictionary with metrics for completion and reconfiguring learning data (See CPC Symbol G06N 5/00);
Species II – Figures 4 – 5: Software system and method to develop a learning model / dictionary with abnormality detection in the learning model data and determining scarce / minority learning data (See CPC Symbol G06F 16/212);
Species III – Figures 6 – 7: Software system and method to develop a learning model / dictionary with defects included in the development of the learning model (See CPC Symbol G06T 7/0002);
Species IV – Figure 8: Display with relearning / retraining the dictionary / learning model based on a used input to trigger updated the learning model (See CPC Symbol G06N 20/00);
Species V – Figure 9: Display with relearning and defective images used as part of the learning model with user selection of defective data (See CPC Symbol G06K 9/03);
Species VI – Figures 10 – 11: Software system and method to develop a learning model / dictionary with weighting of the learning data / models previously used to generate a new dictionary (See CPC Symbol G06F 16/313);
Species VII – Figures 12 – 13: Software system and method to develop a learning model / dictionary with accumulation / history obtained to evaluate the final model (similar to a forgetting factor) (See CPC Symbol G06K 9/6262);
Species VIII – Figures 14 – 16: Software system and method to develop a learning model / dictionary with partitioned to be separately processed and combined with separate / different processes (See CPC Symbol G06F 16/28); and


The species are independent or distinct because:
Species II unlike Species I requires abnormality detection and determining the presence of scarce training data.
Species III unlike Species II and I requires the incorporation of defect data into the learning model different from the abnormality detection of Species II.
Species IV unlike Species III, II, and I requires the use of a display and a use input to trigger re-learning / updating the model / dictionary to use.
Species V unlike Species IV, III, II, and I requires the use of a display, user selected updating of re-learning of the learning model / dictionary and additionally the user selected defect data for training in updating the model / learning data.
Species VI unlike Species V, IV, III, II, and I requires the use of weights to adjust the reconfiguration and evaluation of the learning data affecting the generation of dictionaries / learning models.
Species VII unlike Species I through VI requires the use of accumulation / memoires / forgetting factors in adjusting the learning data sets (contrary to Species VI which is only weights with no accumulation / memory element).
Species VIII unlike Species I through VII requires the partitioning of learning sets / data with separate processing and later the combining of separate sets together.
Species IX unlike Species I through VIII requires a display (unlike Species I – III and VI – VIII) and have clustering approaches to re-training the learning data used for a dictionary along with abnormalities to search (unlike Species IV – V).

In addition, these species are not obvious variants of each other based on the current record.


Currently, no claims are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
a) The inventions have acquired a separate status in the art in view of their different classification;
b) The inventions have acquired separate status in the art due to their recognized divergent subject matter; or
c) The inventions require a different field of search (e.g. searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487